           Case 1:21-cr-00344-JDB Document 41 Filed 09/15/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                          Case No: l:21-CR-344 (JDB)


                                                   40 U.S.C. § 5104(e)(2)(G)
                                                   (Parading Demonstrating, or Picketing in
           v.                                      a Capitol Building)

 BRANDON NELSON,

           Defendant.



                                  STATEMENT OF OFFENSE

          Pursuant to Federal Rule of Criminal Procedure I I, the United States of America, by and

through its attorney, the United States Attorney for the District of Columbia, and the defendant,

Brandon Nelson, with the concurrence of his attorney, agree and stipulate to the below factual

basis for the defendant's guilty plea-that is, if this case were to proceed to trial, the parties

stipulate that the United States could prove the below facts beyond a reasonable doubt:

                         The Attack at the U.S. Capitol on January 6, 2021

          I.     The United States Capitol, which is located at First Street, SE, in Washington, D.C.,

is secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the Capitol.

          2.     On January 6, 2021, the exterior plaza of the Capitol was closed to members of the

public.




                                              Page 1 ofS
Case 1:21-cr-00344-JDB Document 41 Filed 09/15/21 Page 2 of 5
Case 1:21-cr-00344-JDB Document 41 Filed 09/15/21 Page 3 of 5
Case 1:21-cr-00344-JDB Document 41 Filed 09/15/21 Page 4 of 5
Case 1:21-cr-00344-JDB Document 41 Filed 09/15/21 Page 5 of 5
